Citation Nr: 0124902	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  01-04 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 19, 
2000 for the grant of a total evaluation for compensation 
purposes based on individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to June 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

The veteran testified before the undersigned member of the 
Board in Washington, DC in July 2001.  At the hearing the 
veteran submitted additional evidence along with a waiver of 
RO review of his newly submitted evidence.  38 C.F.R. 
§ 20.1304(c) (2000).  The Board has reviewed and considered 
the submitted evidence in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The RO first received a claim for a total rating for 
compensation purposes based on individual unemployability 
from the veteran on September 12, 1994.

3.  The veteran did not become permanently and totally 
disabled due to service-connected disability prior to October 
19, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to October 19, 2000 
for the grant of a total compensation evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. 
§5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his/her claim 
for a benefit under a law administered by VA.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date. VCAA, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West Supp. 2001).  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  See 38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
Board concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues before the Board has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  All relevant 
obtainable evidence identified by the veteran has been 
obtained and considered.    

The Board is unaware of any additional relevant evidence that 
is available.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  In the circumstances of this case, a remand to 
have the RO apply the new act would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the matters before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In a December 2000 decision, the Board granted the veteran's 
claim for a total rating for compensation purposes based on 
individual unemployability.  The total compensation rating 
based on individual unemployability was made effective from 
October 19, 2000.  The veteran asserts that he is entitled to 
an effective date prior to October 19, 2000.

The veteran appeared before the undersigned member of the 
Board in July 2001.  The veteran testified that he had 
submitted a claim for a total rating based on individual 
unemployability on June 24, 1994.  The veteran asserted that 
a VA psychological evaluation dated December 3, 1992 
indicated that he was unemployable.  The veteran also claimed 
that a March 23, 1993 private medical record from a doctor, 
(the Board notes that the hearing transcript incorrectly 
refers to this physician as Dr. Pope), also indicated that he 
was unemployable.  The veteran further testified that he was 
awarded VA vocational rehabilitation training benefits at 
that time which further proved that he was unemployable.

The effective date of an award of increased compensation, 
including a total rating based on unemployability due to 
service-connected disabilities, shall be the date of receipt 
of claim or the date entitlement arose, whichever is later, 
except that the effective date may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date.  38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997). 

A review of the record does reveal that the veteran first 
claimed that he was unemployable in a letter he wrote on June 
24, 1994 which was received by the RO on June 27, 1994.  The 
above regulation permits the assignment of a total 
compensation rating due to individual unemployability up to a 
year prior to receipt of his claim if he was shown to be 
permanently and totally unemployable due to service-connected 
disability.  Accordingly, the earliest possible date for 
which the veteran could be granted a total compensation 
rating due to individual unemployability was June 27, 1993, 
if he had been shown to meet the requirements of 
unemployability at that time.

The veteran was examined by a VA counseling psychologist in 
December 1992.  The VA examiner indicated that the veteran 
had a serious employment handicap.  The VA examiner further 
indicated that it was reasonably feasible to achieve the 
veteran's vocational goals.  The examiner noted that the 
veteran's service-connected disability prevented the veteran 
from doing a variety of physical labor.  The examiner further 
noted that the veteran could not work under conditions of 
outside extreme cold, sudden temperature change, or in humid 
or wet weather.  The examiner indicated that the veteran was 
eligible to reenter vocational rehabilitation to the point of 
employability.  In a handwritten notation to the report, 
dated January 25, 1993, it was noted the veteran would 
commence junior college the next day.

The veteran was given a medical assessment of ability to do 
work related activities by A.K, D.O., on March 23, 1993.  The 
examiner noted that the veteran had chronic recurrent low 
back pain which had resulted in disc surgery in May 1992.  It 
was noted that veteran was limited in his ability to lift or 
carry more than five to ten pounds.  The veteran's ability to 
stand or walk was impaired such that he could not stand 
without interruption for more than a half hour total in an 
eight hour day.  It was indicated that the veteran could not 
walk or sit without interruption for more than 15 minutes 
total in an eight hour day.  It was noted that the veteran 
could not climb or crouch.  It was indicated that the veteran 
had impairment with reaching, feeling, pushing and pulling.  
The examiner noted that the veteran could not return to his 
former occupation, which was in the construction industry, 
because of his inability to do repetitious acts, lift, bend, 
stoop, or climb ladders.  The examiner stated that the 
veteran should not be around any moving machinery or heights 
due to his back problem.  He noted that the veteran could not 
move fast enough to sustain himself, which would be both a 
hindrance to himself and to other employees.

On VA examination in June 1993 the veteran was noted to have 
had lumbar disc surgery in May of 1992.  He reported that he 
could walk about one block with a cane.  The veteran stated 
that he could stand for about 15 minutes.  He asserted that 
he was constantly changing position from sitting to standing 
due to discomfort in the lumbar area.  The veteran reported 
that cold and damp weather aggravated the pain.  Examination 
revealed no paraspinal muscle spasm.  There was no fixed 
deformity.  There was no postural abnormality.  The veteran 
had 70 degrees of forward flexion, 25 degrees of backward 
extension, 30 degrees of left and lateral flexion, 30 degrees 
of left and lateral rotation.  There was pain with extreme 
motions in all directions.  There was no neurological 
deficit.  The diagnoses were lumbosacral sprain and 
postoperative repair of lumbar disc disease.

The veteran was examined by A.V., M.D., on behalf of the 
Pennsylvania Bureau of Disability Determination on October 
19, 1993.  The veteran was noted to have undergone a 
laminectomy in 1992.  The veteran reported almost continuous 
back pain since the operation.  He reported pain down the 
back of the right leg with ambulation.  He asserted that his 
feet and toes were numb most of the time.  He claimed that he 
could not sit or stand for more than several minutes in one 
particular spot.  The veteran further reported that he could 
not walk more than 50 feet without the use of a cane due to 
recurrent back pain.  Examination of the back showed obvious 
right paraspinal spasm.  The veteran had positive straight 
leg raising at 30 degrees on the left and 10 degrees on the 
right.  His motor showed bilateral weakness in the lower 
extremities, both proximal and distally, due to severe pain 
in the back that using those muscles elicited.  The examiner 
noted that the veteran moved very, very slowly with the use 
of a cane, he appeared unsteady, and he had a great deal of 
pain when he did try to ambulate.  

An October 1994 VA outpatient record indicates that the 
veteran complained of pain in the lower back that radiated 
down both legs and woke him up at night.  X-rays and 
computerized axial tomography (CT) scan of the lumbosacral 
spine revealed a minimal bulge of the disc at the L4-5 level, 
with minimal degenerative changes.  A VA neurosurgeon 
diagnosed degenerative disc disease, with low back pain and 
mild radicular symptoms.  The examiner did not think that the 
veteran had a neurosurgical problem.  

VA vocational rehabilitation records dated from March to July 
1994 indicate that the veteran was doing well in his courses.

In December 1994 the veteran testified before a RO hearing 
officer that he deserved a rating in excess of 40 percent for 
his back disability.  The veteran reported that he had not 
been able to work since January 1992.

On VA examination in January 1995 the veteran walked with a 
marked limp on his right leg and he used a cane.  The 
examiner noted that the symptoms appeared to be rather 
exaggerated since, physically, the findings were not truly 
supportive.  There was no true muscle spasm in the veteran's 
back.  His legs were equal in length and equal in 
circumference in the mid thigh and mid calf.  No muscle 
atrophy was noted in the affected right leg.  Reflexes were 
normal both at the knees and the ankles on both sides.  The 
veteran had normal pulses in the foot and no dropped foot.  
Subjectively, the veteran did not dorsiflex his toes and foot 
at all well.  The veteran had strongly positive straight leg 
raising test and limited his back movements to no more than 
25 degrees forward, 10 degrees backward, and 20 degrees to 
each side.  Review of x-rays revealed rather marked narrowing 
of the disc space at L3-4 with spurring at the margins of the 
disc. The examiner suspected that that was where the disc 
surgery was done.  The other areas, by x-ray, had a normal 
appearance.  The examiner diagnosed degenerative disc disease 
at L3-4 and a midline disc herniation, mild, at L4-5, 
postoperative status at L3-4.  The examiner stated that there 
did not appear to be any neurological involvement on the 
basis of his examination.

On VA neurological examination in January 1995 the veteran 
reported that he took pain medication and that he walked with 
a cane.  Examination revealed that the veteran walked with a 
limp in the right leg.  With encouragement the veteran could 
walk on his toes and heels.  There was no muscle atrophy and 
no fasciculation of the arms or legs.  The examiner could not 
definitely demonstrate weakness.  Cranial nerve examination 
II through XII were within normal limits.  In sitting 
position, straight leg raising test was about 60-75 degrees.  
Muscle stretch reflex was symmetrical, bilaterally.  There 
was no extensor plantar response.  The impression was status 
post lumbar laminectomy, still with back pain problem, but no 
reflex change.

At a hearing before a hearing officer at the RO in June 1996 
the veteran reported that he had graduated magna cum laude 
from a paralegal program at a local college.

An August 1997 outpatient treatment record indicates that the 
veteran complained of pain in his lower back that shot into 
the left or right leg, with the left seeming to be more 
severe.  The veteran reported that both legs became very 
uncomfortable and felt as if they were burning.  The veteran 
walked with a cane.  Without the cane he walked favoring the 
left leg.  A September 1997 post myelogram CT of the 
lumbosacral spine revealed a minimal diffuse bulge at L4-L5 
with marginal straightening along the central and left border 
of the anterior thecal sac.  There was a very small central 
bulge of herniation at L5-S1, which did not appear to cause 
compression of the thecal sac, and the nerve root sleeves 
appeared unencumbered.  Nerve conduction studies and an 
electromyogram were performed in November 1997.  The nerve 
conduction velocities were normal.  There was possible 
bilateral L5-S1 radiculopathy in the lower extremity.  A 
January 1998 VA outpatient record indicates that the veteran 
had chronic low back pain, with possible radiculopathy.

On VA examination in November 2000 the veteran's cranial 
nerves I-XII were normal.  He had mild decrement in strength 
distally in both dorsiflexors and plantar flexors of the 
lower extremities.  The remaining muscles were normal.  There 
was a moderate amount of spasticity in both lower 
extremities.  The veteran claimed that he had decrement to 
pinprick sensation distally, more so on the right lower 
extremity.  Coordination and cerebellar function were fair.  
On Romberg testing the veteran had increased swaying and he 
broke the stance twice during the test.  The veteran was able 
to stand on tiptoes, but he had difficulty walking on 
tiptoes.  He was able to stand on his heels, but he had 
difficulty walking on his heels.  His tandem gait was poor.  
He was tender to palpation and percussion in the area of a 
midline scar in the lower lumbar region.  The veteran's 
reflexes were 2 plus in the lower extremities with 
bilaterally pressing ankle jerks.  Plantar responses were 
downward.  The impression included chronic low back pain due 
to degenerative joint disease, osteoarthritis, and possible 
failed back syndrome, since surgery in 1992.  The examiner 
stated that it was at least as likely as not that the 
veteran's chronic low back pain and his condition related to 
his cardiac disease had contributed to the deterioration of 
his physical health to the point that the veteran was not 
able to do any physical activity.  The examiner further noted 
that the veteran walked with pain and that in the condition 
he was in, he was not employable.

As noted above, the effective date assignable for TDIU 
depends on what date following June 27, 1993 the veteran 
became unemployable due to his service-connected disability.  
Service connection has been established only for lumbosacral 
strain with degenerative disc disease, rated 40 percent from 
September 1, 1992, and 60 percent from October 19, 2000.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2000).  For the 
above purpose of one 60 percent disability, 38 C.F.R. § 
4.16(a)(2) provides that disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.  However, it is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  
Therefore, rating boards should submit to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veteran who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board will include a full statement as 
to the veteran's service- connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue. 38 C.F.R. § 4.16(b).

In this case the veteran did not meet the percentage 
requirements for a TDIU prior to October 19, 2000.  Prior to 
that time the veteran had a 40 percent rating in effect for 
his back disability, his only service-connected disability.

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2000).

The record reveals that the veteran was born in September 
1949 and that he last worked in 1992 as a welder.  The record 
further indicates that the veteran graduated from a community 
college with a degree in paralegal studies in December 1994. 

Not only did the veteran not meet the percentage requirements 
for a TDIU prior to October 19, 2000, but the Board finds 
that the medical evidence of record does not show that the 
veteran was unemployable due to his service-connected back 
disability prior to that date.  Contrary to the veteran's 
contentions, the VA counseling psychologist in December 1992 
and Dr. A.K. in March 1993 did not say that the veteran was 
unemployable due to his service-connected back disability.  
These examiners only said that the veteran was unable to 
engage in physical labor.  The VA psychologist indicated that 
while the veteran could not engage in physical labor, with 
training he would be employable.  The record reveals that the 
veteran was able to attend and do very well in paralegal 
college classes.  While the veteran claims that he was unable 
to sit for more than a short time, his ability to go to 
school tends to indicate otherwise.  

While the medical evidence prior to October 19, 2000 clearly 
indicates that the veteran could not engage in his previous 
physical employment, the veteran had college training for 
preparation for more sedentary type employment.  The Board 
further notes that in January 1995, a VA examiner stated that 
the veteran's symptoms appeared to be exaggerated since 
physically, the findings were not truly supportive.  This VA 
examiner also noted that there did not appear to be any 
neurological involvement on the basis of his examination.  
The record does not show that the veteran received any 
hospitalization for his low back disability between June 27, 
1993 and October 19, 2000.  The record further shows that 
during that time the amount of interference with employment 
caused by the veteran's back disability was adequately rated 
as 40 percent disabling.  Accordingly, the Board finds that 
the veteran's service-connected back disability did not 
prevent the claimant from working in a substantially gainful 
occupation, considering his employment history, educational 
attainment and vocational experience prior to October 19, 
2000.

In conclusion, the Board finds that the objective medical 
evidence demonstrates that the veteran's service-connected 
disability was not productive of such severe impairment as to 
render him individually unemployable from sedentary 
employment until October 19, 2000.  Accordingly, an effective 
date prior to October 19, 2000, is not warranted. 


ORDER

Entitlement to an effective date earlier than October 19, 
2000 for the grant of a total compensation evaluation based 
on individual unemployability is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

